 

Case 7:20-cr-01793 Document1 Filed on 10/20/20 in TXSD Page 1 of 2

 

District Court
Ugtefem Bette of Texas
UNITED STATES DISTRICT COURT OCT 28 2020
SOUTHERN DISTRICT OF TEXAS clerk
McALLEN DIVISION David J. Bradley, Uie
UNITED STATES OF AMERICA §
§
v. | : Criminal No. M ” 20- 1 ( 93
CHRISTIAN RUBEN CHAVEZ §
SEALED INDICTMENT
THE GRAND JURY CHARGES:

On or about April 29, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,
CHRISTIAN RUBEN CHAVEZ

knowing that he was an unlawful user of and addicted to a controlled substance, did knowingly
possess in and affecting interstate commerce, firearms, namely: a Smith & Wesson, Model
SW4OVE, .40 caliber pistol; a Stevens Model 320, 12-gauge shotgun; and a Windham Weaponry
Inc., Model WW-15, 5.56mm caliber rifle.

In violation. of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

NOTICE OF FORFEITURE
18 U.S.C. § 922(g)(3)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461(c), the United States gives notice to defendant,
CHRISTIAN RUBEN CHAVEZ

that upon conviction of a violation of Title 18, United States Code, Section 922(g)(3), all firearms

and ammunition involved in said violation are subject to forfeiture, including but not limited to the

following:

 

 
Case 7:20-cr-01793 Document1 Filed on 10/20/20 in TXSD Page 2 of 2

Smith & Wesson, Model SW40VE, .40 caliber pistol, SN: HFS5554;
Stevens Model 320, 12-gauge shotgun, SN: 177333G;
Windham Weaponry Inc., Model WW-15, 5.56mm caliber rifle, SN: WW146610; and

965 rounds of assorted caliber ammunition.

A TRUE BILL
en

PORSEPRSON ) ‘
RYAN K. PATRICK.
UNITED STATES ATTORNEY

ASSISTANT UNITED STATES ATTORNEY

 

 

 

 
